Case: 17-30689      Document: 00514620983         Page: 1    Date Filed: 08/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-30689
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 29, 2018
                                                                           Lyle W. Cayce
FELIX A. PRICE,                                                                 Clerk


                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-4052


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Felix A. Price, Louisiana prisoner # 91688, appeals from the denial of his
Federal Rule of Civil Procedure 60(b) motion. The magistrate judge denied
Price’s Rule 60(b) motion. After Price filed a notice of appeal, the district court
affirmed the magistrate judge’s denial.
       The magistrate judge lacked authorization to rule on Price’s Rule 60(b)
motion under these circumstances because Price did not consent under 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30689    Document: 00514620983     Page: 2   Date Filed: 08/29/2018


                                 No. 17-30689

U.S.C. § 636(c) and there was no other basis for the magistrate judge’s
authority over that motion. See McLeod, Alexander, Powel & Apffel, P.C. v.
Quarles, 925 F.2d 853, 856 (5th Cir. 1991); Parks By and Through Parks v.
Collins, 761 F.2d 1101, 1104 (5th Cir. 1985). Because the magistrate judge’s
order was not a final appealable decision, we lack jurisdiction to review it. See
28 U.S.C. § 1291; Trufant v. Autocon, Inc. 729 F.2d 308, 309 (5th Cir. 1984).
Moreover, Price’s premature notice of appeal was insufficient to confer
jurisdiction on this court from the district court’s order affirming the
magistrate judge’s denial. See FirsTier Mortg. Co. v. Investors Mortg. Ins. Co.,
498 U.S. 269, 276-77 (1991); see also United States v. Cooper, 135 F.3d 960, 963
(5th Cir. 1998).
      APPEAL DISMISSED.




                                       2